Case: 2:15-cv-02737-EAS-KAJ Doc #: 162 Filed: 12/17/18 Page: 1 of 6 PAGEID #: 20569



                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

                                                              )
MIAMI VALLEY FAIR HOUSING                                     )
CENTER, INC., et al.,                                         )
                                                              )
            Plaintiffs,                                       )
                                                              ) No. 2:15-cv-02737
                  vs.                                         )
                                                              ) Chief Judge: Edmund A. Sargus, Jr.
PREFERRED REAL ESTATE                                         ) Magistrate Judge: Kimberly Jolson
INVESTMENTS, LLC, et al.,                                     )
     Defendants.                                              )
                                                              )

                                          JUDGMENT OF DISMISSAL

            The claims of Plaintiffs Miami Valley Fair Housing Center, Inc. and Central Ohio Fair

Housing Association (collectively, “Plaintiffs”) against Defendants Preferred Real Estate

Investments, Inc., Preferred Real Estate Investments, LLC, Preferred Real Estate Investments II,

LLC, Andover Park LLC, Andover Park II, LLC, Taylor House LLC, Palmer Square LLC,

Clifton Park LLC, and Alexander Square LLC (collectively, “Preferred Defendants”)1, are

hereby resolved as follows:

            WHEREAS, on August 19, 2015, Plaintiffs brought a lawsuit alleging the Preferred

Defendants have engaged in a pattern and practice of discrimination against people with

disabilities by designing and/or constructing multifamily dwellings and common- and public-use

areas associated with those dwellings in such a manner as to deny people with disabilities full

access to, and the use of, these facilities in violation of the Fair Housing Amendments Act




1
            The Plaintiffs and Preferred Defendants are referred to collectively as Parties and any one of those Parties
as Party.
Case: 2:15-cv-02737-EAS-KAJ Doc #: 162 Filed: 12/17/18 Page: 2 of 6 PAGEID #: 20570



(“FHAA”), 42 U.S.C. §§ 3604(f)(1), (f)(2), and (f)(3)(C) at Andover Park, Taylor House, Palmer

Square, Clifton Park and Alexander Square (the “Properties”).

       WHEREAS, the Preferred Defendants deny that they have violated the FHAA or have

engaged in any pattern or practice of discriminatory conduct.

       Pursuant to the agreement of the Parties, the Parties state, acknowledge and are

irrevocably bound as follows:

       1.      The Preferred Defendants developed and constructed the Properties by retaining

architects and civil engineers licensed by the State of Ohio. These state licensed professionals

created building plans for the construction of the Properties.

       2.      Upon the completion of the building plans, the Preferred Defendants submitted

the building plans to the City of Columbus (“City”).

       3.      For each of the Properties, the City issued a building permit stating that, in part,

the building was designed “in compliance with…ANSI A117.1.”

       4.      Once the Preferred Defendants obtained building permits based upon the City-

approved building plans, subcontractors began constructing the Properties. During construction,

City inspectors periodically inspected the as-built conditions of the Properties throughout the

different stages of construction to ensure that the Properties were being constructed in

accordance with the approved plans.

       5.      Upon completion of construction, the City conducted a final inspection of the

Properties. Once approval was achieved, the City issued a certificate of occupancy stating, in

part, that the as-built construction was built in “compliance with…ANSI A117.1.”

       6.      Plaintiffs sought to ensure equal opportunity for all people with disabilities;

promote equal housing opportunities for people with disabilities; to aid home seekers with



                                                 2
Case: 2:15-cv-02737-EAS-KAJ Doc #: 162 Filed: 12/17/18 Page: 3 of 6 PAGEID #: 20571



disabilities and housing industry groups; provide assistance to disabled victims of discrimination

through investigation and litigation of FHAA violations; and eliminate housing inequities for all

people with disabilities through enforcement actions.

       7.      The interests of anyone injured and/or damaged due to alleged violations of the

FHAA at the Properties are aligned with the Plaintiffs, and Plaintiffs’ interests are aligned with,

include, and overlap with the public interest in fair housing as defined, interpreted, and used in

Spann v. Colonial Village, Inc. 899 F.2d 24, 31 (D.C. Cir. 1990). As such, at all times during the

litigation, Plaintiffs have been acting as private attorneys general in a representative capacity for

people who have been injured and/or damaged by alleged violations of the FHAA by the

Preferred Defendants at the Properties directly identified in the First Amended Complaint and

indirectly identified in the relief sought by the First Amended Complaint.

       8.      The Preferred Defendants have denied, and continue to deny, the allegations in

the First Amended Complaint, contending that the Properties are reasonably accessible to all

disabled persons. In fact, in addition to each of the Properties completing the building plan and

construction inspection process, the Preferred Defendants retained accessibility consultant Paul

Sheriff who expressed an opinion that the Properties were reasonably accessible to disabled

persons.

       9.      To the extent there were deficiencies in compliance with federal, state, or local

laws at the Properties, which the Preferred Defendants deny, the Preferred Defendants deny there

was any intent to avoid the requirements of federal, state, or local laws and at the time of

resolution Plaintiffs did not anticipate pursuing punitive damages claims against the Preferred

Defendants.




                                                 3
Case: 2:15-cv-02737-EAS-KAJ Doc #: 162 Filed: 12/17/18 Page: 4 of 6 PAGEID #: 20572



          10.   Plaintiffs and the Preferred Defendants engaged nationally-known accessibility

consultants with experience in addressing accessibility issues.

          11.   The Plaintiffs and Preferred Defendants engaged in arm’s length negotiations over

accessibility regarding the Properties. The Preferred Defendants, although under no obligation to

do so, may make improvements to the Properties to further enhance the accessibility of the

Properties.

          12.   Plaintiffs and Defendants have fully and finally resolved this matter, and so

hereby stipulate to this Judgment of Dismissal in order to fully and finally resolve the claims

raised, or claims that could have been raised, in this litigation.

          13.   This Order shall be deemed as resolving, once and for all, each and every claim,

matter and issue that Plaintiffs alleged, or Plaintiffs could have alleged (including but not limited

to the FHAA, Americans with Disabilities Act and any similar federal, state or local accessibility

law), in the First Amended Complaint or any other pleading in this action. Accordingly, res

judicata and collateral estoppel shall apply to each and every such claim, matter and issue so that

Plaintiffs, both directly and indirectly, are forever barred from litigating such claims, matters and

issues.

          14.   Any further legal or administrative action of any kind, except for the enforcement

of this Order, instituted by Plaintiffs and/or any individual or entity arising from, based upon, or

connected with the alleged failure to design and/or construct the Properties in compliance with

the FHAA would be moot.

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED by and between Plaintiffs

and the Preferred Defendants that the above-facts are incorporated into this Order; and that

pursuant to Rule 41(a) the above-captioned litigation is hereby dismissed with prejudice with the



                                                   4
Case: 2:15-cv-02737-EAS-KAJ Doc #: 162 Filed: 12/17/18 Page: 5 of 6 PAGEID #: 20573



Parties bearing their own fees and costs. The Parties agree and the Court so Orders that the

United States District Court for the Southern District of Ohio shall retain jurisdiction with

respect to any dispute between the Parties arising from this Order or any agreement between the

Parties and the Parties hereby submit to the jurisdiction of the United States District Court for the

Southern District of Ohio.


____________________                          ___________________________
DATE                                          EDMUND A. SARGUS, JR.
                                              CHIEF UNITED STATED DISTRICT JUDGE




Dated: December 14, 2018                      Respectfully submitted,

                                              /s/Stephen M. Dane
                                              Stephen M. Dane (Ohio Bar No. 0013057)
                                              Reed Colfax (admitted pro hac vice)
                                              Megan Cacace (admitted pro hac vice)
                                              Laura Gaztambide-Arandes (admitted pro hac vice)
                                              Relman, Dane & Colfax, PLLC
                                              1225 19th Street, N.W., Suite 600
                                              Washington, D.C. 20036
                                              (202) 728-1888
                                              (202) 728-0848 (facsimile)
                                              sdane@relmanlaw.com
                                              rcolfax@relmanlaw.com
                                              mcacace@relmanlaw.com
                                              larandes@relmanlaw.com

                                              Attorneys for Plaintiffs

                                              /s/Matthew S. Zeiger
                                              Matthew Zeiger (Ohio Bar No. 0075117)
                                              Zachary Sugarman (Ohio Bar. No. 0089175)
                                              ZEIGER, TIGGES & LITTLE LLP
                                              3500 Huntington Center
                                              41 S. High Street
                                              Columbus, OH 43215

                                                 5
Case: 2:15-cv-02737-EAS-KAJ Doc #: 162 Filed: 12/17/18 Page: 6 of 6 PAGEID #: 20574



                                      Telephone: (614) 365-9900
                                      Facsimile: (614) 365-7900
                                      zeigerm@litohio.com
                                      sugarman@litohio.com

                                      Counsel for the Preferred Defendants




                                        6
